In going to the doctor's office the decedent was doing something incidental to his regular employment, for the joint benefit of himself and his employer, and it was done with the knowledge and approval of the employer. The terms of the employment may fairly be said to have authorized the decedent to go to the doctor's office by any route or conveyance which he might reasonably be expected to take, and in the absence of special findings on the point, this would mean by any reasonably direct route or means of conveyance over the public highways. The shortcut in question was not a public highway. There is no finding that the decedent was in the habit of using it, and of course none that the employer knew of any such habit. It is not found that *Page 345 
the employer knew of the existence of the crossing; and, although it appears to have been used to such an extent that the railroad company had caused a sign to be put up reading "Warning is given that it is dangerous to cross at this point," that fact does not of itself justify any presumption that the employer had any reason to suppose that the decedent would make use of it in going to the doctor's office.
On this record it appears that the decedent, in order to perform his errand with less exertion, took this shortcut, at the suggestion of a third person, without the knowledge or assent of the employer, and thereby subjected himself to an extraordinary risk not connected with his employment.
In principle this case cannot be distinguished fromMann v. Glastonbury Knitting Co., 90 Conn. 116,96 A. 368, where the employee was also doing something incidental to his regular employment for the benefit of himself and of his employer, and doing it with the knowledge and assent of the employer; but for his own purposes chose to do it in a way not permitted by the employer, and in so doing it came in contact with a revolving fan and was injured. We held that the injury did not arise out of the employment, because there was no causal relation between the conditions under which the work was to be done or the terms of the contract of employment, and the resulting injury. In this case the lack of causal relation between the conditions of employment and the injury is complete. The decedent was sent on an errand under instructions which by implication required him to take a reasonably direct route over the public highways, and for his own purposes deviated temporarily from the line of conduct marked out for him. In doing so he subjected himself to an extraordinary peril quite outside of any risk connected with his employment, which caused his death. *Page 346 
   There is error, the judgment is set aside and the Superior Court is advised to enter its judgment sustaining the appeal from the Commissioner and vacating the award.
In this opinion the other judges concurred, except GAGER, J., who dissented.